                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                          CASE NO. 5:15-CR-063-KDB-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 TERRON JUANDRE MICHAUX,                                )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the Defendant Terron J. Michaux’s

“…Motion To File Unredacted Motion For Compassionate Release Under Seal” (Document No.

90) filed on November 30, 2020, and “…Motion To File Unredacted Motion For Compassionate

Release Under Seal” (Document No. 93) filed January 5, 2021. These motions have been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motions and the record, the undersigned will grant

the motions.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal




         Case 5:15-cr-00063-KDB-DCK Document 95 Filed 02/02/21 Page 1 of 3
               except by Court order, pursuant to a statute, or in accordance with a
               previously entered Rule 26(e) protective order.

               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.
LCvR 6.1.

       By the instant motions, Defendant seeks to seal his:         “Motion For Compassionate

Release…” (Document No. 88), “Memorandum Of Law In Support Of Motion For Compassionate

Release…” (Document No. 89), “Motion For Compassionate Release…” (Document No. 92) and

“Memorandum Of Law In Support…“ (Document No. 92-1). (Document Nos. 90 and 93).

Defendant contends that these filings include confidential medical information that should be

sealed. Id.

       Having considered LCvR 6.1(c) and LCrR 49.1.1, the record of this case, and observing

that the Government has not filed any opposition, the Court will grant the motions to seal.

       IT IS, THEREFORE, ORDERED that Defendant Terron J. Michaux’s “…Motion To

File Unredacted Motion For Compassionate Release Under Seal” (Document No. 90) filed on

November 30, 2020, and “…Motion To File Unredacted Motion For Compassionate Release

Under Seal” (Document No. 93) are GRANTED. Document Nos. 88, 89, 92 and 92-1 shall remain


                                                2
      Case 5:15-cr-00063-KDB-DCK Document 95 Filed 02/02/21 Page 2 of 3
under SEAL until otherwise ordered by this Court.

                              Signed: February 1, 2021




                                                 3
      Case 5:15-cr-00063-KDB-DCK Document 95 Filed 02/02/21 Page 3 of 3
